 

Case 2:20-mj-00001-DM Document 13 Filed 02/21/20 Page 1 of 1

AO 468 (Rev. 04/15) Waiver of a Preliminary Hearing

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Louisiana

United States of America
Vv.

Reginald Lumar Case No, 20-01 Mag

 

Defendant

WAIVER OF A PRELIMINARY HEARING

1 understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1,

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.

Date: 2( 2020) Ragimeld. to. po

Defendant's signature

iO =

N Signature Of defendant's attorney

Doo tees Dasncy ee SOz?

Printed name and bar number of defenddnt’ 's attorney

S2l WN. Veemow Tt Covipatas, Ly toy FP

Address of igbudon 's attorney

a Lalgl& alos lous plc © bel acith. asd

E-mail address of dofendin’ 's attorney

LO ¥- 2 PH- FERS

Telephone number of defendant's attorney

 

FAX number of defendant's attorney
